REQUESTED BY: Dear Senator:
In your letter of January 5, 1978, you inform us of the introduction of Legislative Bill 105 generally providing for the submission to the voters the question of altering the method of selecting our legislators from a nonpartisan basis to a partisan basis.
You specifically inquire whether this would thereby unconstitutionally disenfranchise voters registered as Independents from voting and/or whether this would deprive independent, nonpartisan candidates from running for a seat in the Legislature. We do not believe that either would result.
As you may know, independent voters do not presently participate in the partisan primary races and we are of the opinion that they constitutionally need not in that they may vote for the partisan candidate of their choice or an independent petition candidate of their choice in the general election. Therefore, the Nebraska independent voter would be no more disenfranchised by this change than a voter of any other state electing its legislators on a partisan basis.
As to independent candidates running for a seat in the Legislature under a partisan selection system, such a change would not prohibit them from running as petition candidates as presently provided for in section 32-504, R.R.S. 1943.
Enclosed for your added information is a copy of Opinion of the Attorney General, No. 157, dated March 18, 1974, found on page 209 of the Report of the Attorney General, 1973-1974. This opinion also dealt with a change such as is proposed in Legislative Bill 105 and may be of use to you in your consideration of this proposal.